Case: 4:17-cr-00522-RLW Doc. #: 63 Filed: 09/30/20 Page: 1 of 1 PagelD #: 264

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA, }
)
Plaintiff, ) .
VS. 5 Case No. A. rack GIZALW
)
1 oat
)
Defendant. )

NOTICE OF COMPLIANCE WITH LOCAL RULE 12.07(A)
Comes now counsel for the above named Defendant and, pursuant to Local Rule 12.07,

notifies the Court as follows:

C] A Notice of Appeal will be filed by defense counsel within the time
allowed by law.

Defense counsel has explained to defendant his/her right to appeal
and defendant has not requested that counsel file a Notice of Appeal.

[| The defendant declines to sign this notice,

e (es) above.)
| Marlee-

(Note: Defense counsel should check the a

  

 

2,0} ZOO
Date Signature of Attorney
I have been fully informed of my right to appeal the final judgment in
this case, I do not wish to file a Notice of Appeal, and I have instructed
my attorney not to file a Notice of Appeal.

oe

ae tv 2¢ 71 1) —

“tie
ee

Date Signature of Defetidant

 
